 

Exhibit 10.1

 

Form of Extraordinary Efforts and Retention Award Letter and Stock Option Award
Agreements

 

[AWARD LETTER]

 

Dear [staff member],

 

Despite the many challenges we faced in 2019 and the first half of 2020,
Pareteum wants to recognize your commitment, agility, teamwork and resilience
towards building the success of our Clients and our Company.

 

As we look to the future, we are going to need every ounce of that spirit and
“can-do” attitude to tackle the year ahead with renewed ambitions and brighter
perspectives. We are counting on you to continue doing your best and to support
and inspire your colleagues in delivering world-class communications services to
our Clients.

 

It is in gratitude and recognition for your efforts and contribution to Pareteum
over 2019-20, that we are pleased to reward you with a Discretionary
Compensation Award, presented by Management and approved by the Compensation
Committee of our Board of Directors, as follows:

 

Concept Amount Notes Cash Compensation USD $ [amount] gross

[PERSONALIZE BASED ON EMPLOYEE]

OPTION A- Bonuses less than 5k$ will be paid within the next 45 calendar days.

OPTION B- Bonus Payable in four tranches. The first two tranches following
Grant, and the other two tranches in subsequent quarters subject to you
remaining with the Company.

Stock Options Grant [amount] [PERSONALIZE BASED ON EMPLOYEE] 50% will vest on
January 31st, 2021, and the remaining 50% will vest monthly over 24 months after
that, subject to the terms and conditions of the attached Stock Option Award
Agreement.

 

 

We trust that this incentive, awarded and approved under challenging
circumstances, will stimulate your eagerness to continue with even increased
passion, interest and strength - which are a crucial piece of our mutual
success.

 

Please see attached the details regarding the terms and conditions of these
awards, and feel free to contact your Line Manager or [NAME] at HR ([EMAIL
ADDRESS]) for any questions you may have.

 

THANK YOU on behalf of Pareteum’s Management and Board of Directors,

 

[STOCK OPTION AWARD AGREEMENTS]

 

 

 



 